DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

			Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	35 U.S.C. 101 prevents two patents issuing on the same invention to the same applicant. The "same invention" means that identical subject matter is being claimed. If more than one patent is sought, a patent applicant will receive a statutory double patenting rejection for claims included in more than one application that are directed to
the same invention. See MPEP Chapter 800, specifically MPEP § 804 tor criteria relevant to the prohibition of "double patenting."
A statutory type (35 U.S.C. 101) double patenting rejection can only be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of current U.S. Patent No. 11,206,610 B2.  This is a double patenting rejection.
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first patent. 
Claim
Instant Application No. 17/645414 (limitations)
Patent No. US 11,206,610 B2 (limitations)
Claim
9 































A method, performed by a user equipment (UE), of supporting access to network slices in a wireless communication system, the method comprising:
generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information;
transmitting the generated registration request message to a base station (BS);
receiving a registration accept message in response to the registration request message; and 
transmitting the registration accept message to the BS, wherein the registration accept message comprises network slice configuration information including updated network slice identification information and the network slice group identification information corresponding to the updated network slice identification information.
A method, performed by a user equipment (UE), of supporting access to network slices in a wireless communication system, the method comprising:
generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information;
transmitting the generated registration request message to a base station (BS);
receiving a registration accept message in response to the registration request message; and
transmitting the registration accept message to the BS, wherein the registration accept message comprises network slice configuration information including updated network slice identification information and the network slice group identification information corresponding to the updated network slice identification information. 
8  


	Thus, in view of the above, it is clear that Claim 9 instant application (17/645,414) is a duplicate of claim 8 of US patent (11,206,610 B2).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "Configured NSSAI update," S2-186631, SA WG2 Meeting #128, Vilnius, Lithuania in view of Vrzic et al. [hereinafter as Vrzic], US 2018/0227873 A1.
Regarding claim 9, Ericsson/S2-186631 discloses wherein a method, performed by a user equipment (UE), of supporting access to network slices in a wireless communication system (Figure 4.2.2.2.2-1 page 5 lines 1-13, a user equipment (UE) is performing of supporting access to network slices NSSAI in a wireless communication system), the method comprising:
generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, the UE is generating a registration request message comprising (Registration type, SUCI or 5G-GUTI or PEI, last visited TAI (if available), Security parameters, Requested NSSAI (i.e., requested network slice identification information), [Mapping Of Requested NSSAI]. CNI, UE Radio Capability Update, UE MM Core Network Capability, PDU Session status, List Of PDU Sessions To Be Activated, Follow on request, MICO mode preference, Requested DRX parameters) and the permitted/allowed Requested NSSAI based on subscribed S-NSSAIs (i.e., network slice group identification information for multiple S-NSSAI slices) corresponding to the requested NSSAI network slice identification information based on permitted/subscribed/stored S-NSSAIs network slice configuration information and Figure 4.2.2.2.2-1 steps 2-4 page 5 lines 1-51, based on stored network slice configuration information);
transmitting the generated registration request message to a base station (BS) (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, transmitting the generated registration request message to a base station (BS) RAN);
receiving a registration accept message in response to the registration request message (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, receiving a registration accept message in response to the registration request message); and transmitting the registration accept message to the BS (Figure 4.2.2.2.2-1 step 22 page 10 lines 22-31, transmitting the registration accept message to the BS/RAN), wherein the registration accept message comprises network slice configuration information including updated network slice identification information and the network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, network slice configuration information for registration update procedure).
	Even though Ericsson/S2-186631 discloses wherein generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information; 
receiving a registration accept message in response to the registration request message; and transmitting the registration accept message to the BS, in the same field of endeavor, Vrzic teaches wherein generating a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information, based on stored network slice configuration information (Fig.1 step 100 [0048]-[0049], a user equipment UE 10 is generating a registration request message comprising requested NSSAI network slice identification information and network slice group identifier ID (NSGI) information corresponding to the requested NSSAI network slice identification information based on stored network slice configuration information and Fig.1 [0062], the network slice configuration information); receiving a registration accept message in response to the registration request message (Fig.2 step 235 [0067], receiving a Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) in response to the registration request message); and transmitting the registration accept message to the BS (Fig.2 step 230 [0067], transmitting the Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) to the gNB). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 to incorporate the teaching of Vrzic in order to provide the services required of the network entity.
	It would have been beneficial to use the selected AMF which transmits a registration response to the gNB in step 230. The registration response may include the Temp ID, and the A-NSSAI. The registration response may also include the PDU session response if a default PDU session is established for the UE. In step 235
the registration response is forwarded by the gNB to the UE as taught by Vrzic to have incorporated in the system of Ericsson/S2-186631 to provide sufficient flexibility of the network slice configuration system to a variety of specific services. (Vrzic, Fig.1 [0030], and Fig.1-2 [0067])

Regarding claim 10, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 9 as stated above wherein Ericsson/S2-186631 further discloses the requested network slice identification information comprises an identifier of at least one network slice, and the at last one network slice is included in a same network slice group as a network slice group associated with the network slice group identification information (Figure 4.2.2.2.2-1 page 1 lines 1-28 to page 1 lines 1-7, the requested network slice identification information comprises an identifier of at least one network slice NSSAI identifier (CNI) and Table 5.2.16.1-1 page 14 lines 1-16, the requested network slice identification information comprises an identifier of at least one network slice NSSAI, NSI ID(s), and the at least one network slice is included in a same network slice group as a network slice group associated with the network slice group information). Additionally, Vrzic discloses wherein the requested network slice identification information comprises an identifier of at least one network slice, and the at last one network slice is included in a same network slice group as a network slice group associated with the network slice group identification information (Fig.1 [0048]-[0049], the requested network slice identification information comprises an identifier of at least one network slice NSSAI, the at least one network slice is included in a same network slice group/service type as a network slice group associated with the network slice group identification NSGI information and Fig.1 [0056], the same network slice group/ service type as a temporary ID, security parameter associated with the network slice group identification NSGI information and Fig.5 [0082], the same service type as a network slice group associated with the network slice group identification NSGI information).

Regarding claim 19, Ericsson/S2-186631 discloses wherein a user equipment (UE) for supporting access to network slices (Figure 4.2.2.2.2-1 page 5 lines 1-13, a user equipment (UE) is for supporting access to network slices NSSAI in a wireless communication system), the UE comprising:
a transceiver (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a transceiver of the user equipment (UE)); and
a controller configured to (Figure 4.2.2.2.2-1 page 4 lines 1-50 to page 5 lines 1-13, a controller of the user equipment (UE)):
generate a registration request message comprising requested network slice
identification information and network slice group identification information corresponding to the requested network slice identification information based on stored network slice configuration information (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, the UE is generating a registration request message comprising (Registration type, SUCI or 5G-GUTI or PEI, last visited TAI (if available), Security parameters, Requested NSSAI (i.e., requested network slice identification information), [Mapping Of Requested NSSAI]. CNI, UE Radio Capability Update, UE MM Core Network Capability, PDU Session status, List Of PDU Sessions To Be Activated, Follow on request, MICO mode preference, Requested DRX parameters) and the permitted/allowed Requested NSSAI based on subscribed S-NSSAIs (i.e., network slice group identification information for multiple S-NSSAI slices) corresponding to the requested NSSAI network slice identification information based on permitted/subscribed/stored S-NSSAIs network slice configuration information and Figure 4.2.2.2.2-1 steps 2-4 page 5 lines 1-51, based on stored network slice configuration information);
transmit the generated registration request message to a base station (BS) (Figure 4.2.2.2.2-1 step 1 page 4 lines 1-50, transmitting the generated registration request message to a base station (BS) RAN);
receive a registration accept message in response to the registration request message (Figure 4.2.2.2.2-1 step 21 page 9 lines 23-51 to page 10 lines 1-21, receiving a registration accept message in response to the registration request message);
and
transmit the registration accept message to the BS (Figure 4.2.2.2.2-1 step 22 page 10 lines 22-31, transmitting the registration accept message to the BS/RAN),
wherein the registration accept message comprises network slice configuration information comprising updated network slice identification information and the network slice group identification information corresponding to the updated network slice identification information (Figure 4.2.2.2.2-1 step 14a-c page 7 lines 37-48 to page 8 lines 1-13, the registration accept message comprises network slice configuration information comprising updated network slice identification information and network slice group identification information corresponding to the updated network slice identification information and Figure 4.2.4.2-1 steps 1-2 page 10 lines 39-44 to page 10 lines 1-6, network slice configuration information for registration update procedure).
	Even though Ericsson/S2-186631 discloses wherein generate a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information based on stored network slice configuration information;
receive a registration accept message in response to the registration request message;
and transmit the registration accept message to the BS, in the same field of endeavor, Vrzic teaches wherein generate a registration request message comprising requested network slice identification information and network slice group identification information corresponding to the requested network slice identification information based on stored network slice configuration information (Fig.1 step 100 [0048]-[0049], a user equipment UE 10 is generating a registration request message comprising requested NSSAI network slice identification information and network slice group identifier ID (NSGI) information corresponding to the requested NSSAI network slice identification information based on stored network slice configuration information and Fig.1 [0062], the network slice configuration information);
receive a registration accept message in response to the registration request message (Fig.2 step 235 [0067], receiving a Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) in response to the registration request message);
and
transmit the registration accept message to the BS (Fig.2 step 230 [0067], transmitting the Registration Response (Temp ID, A-NSSAI) (i.e., registration accept message) to the gNB).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/S2-186631 to incorporate the teaching of Vrzic in order to provide the services required of the network entity.
	It would have been beneficial to use the selected AMF which transmits a registration response to the gNB in step 230. The registration response may include the Temp ID, and the A-NSSAI. The registration response may also include the PDU session response if a default PDU session is established for the UE. In step 235
the registration response is forwarded by the gNB to the UE as taught by Vrzic to have incorporated in the system of Ericsson/S2-186631 to provide sufficient flexibility of the network slice configuration system to a variety of specific services. (Vrzic, Fig.1 [0030], and Fig.1-2 [0067])

Regarding claim 20, Ericsson/S2-186631 and Vrzic disclosed all the elements of claim 19 as stated above wherein Ericsson/S2-186631 further discloses the requested network slice identification information comprises an identifier of at least one network slice, and the at least one network slice is included in a same network slice group (Figure 4.2.2.2.2-1 page 1 lines 1-28 to page 1 lines 1-7, the requested network slice identification information comprises an identifier of at least one network slice NSSAI identifier (CNI) and Table 5.2.16.1-1 page 14 lines 1-16, the requested network slice identification information comprises an identifier of at least one network slice NSSAI, NSI ID(s), and the at least one network slice is included in a same network slice group as a network slice group).
Additionally, Vrzic discloses wherein the requested network slice identification information comprises an identifier of at least one network slice, and the at least one network slice is included in a same network slice group (Fig.1 [0048]-[0049], the requested network slice identification information comprises an identifier of at least one network slice NSSAI, the at least one network slice is included in a same network slice group/service type as a network slice group and Fig.1 [0056], the same network slice group/ service type as a temporary ID, security parameter associated with the network slice group identification NSGI information and Fig.5 [0082], the same service type as a network slice group associated with the network slice group identification NSGI information).

Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

 A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “receiving a connection setup request message comprising network slice identification information supported by the BS, from at least one access and mobility management function (AMF); and transmitting a connection setup response message comprising network slice information supported by each AMF and network slice group identification information associated with a network slice group to which each AMF belongs, in response to the connection setup request message, and wherein the network slice identification information supported by each AMF and the network slice group identification information associated with the network slice group to which each AMF belongs is stored by the AMF”. The closest prior art found, which was previously cited, is as follows:
	Yu et al. (U.S Patent Application Publication No. US 2020/0029322 A1), which is directed to a fifth-generation (5G) communication system; and teaches that a method performed by the RAN device 110/base station of supporting access to network slices in a wireless communication system such as a new radio (NR) system; the new RAN node/base station is receiving a connection setup request message 603 comprising network slice identification information supported by the RAN node/BS from at least one access and mobility management function (AMF) and, network slice identification information supported by the access network device and, NSSAI network slice identification information supported by the access network device; the RAN node/BS is transmitting a connection setup response message 604 in response to the connection setup request message 603 and, NSSAI network slice identification information supported by the AMF and S-NSSAI network slice group identification information associated with a network slice group to which each AMF belongs; and 
	Hedman et al. (U.S Patent Application Publication No. US 2019/0289475 A1), which is directed to a wireless communication system; and teaches that the AMF is storing the lists of permitted S-NSSAI(s) (e.g., network slice group identification information) per TA for the NSSAI network slice identification information supported by each AMF and the S-NSSAI(s) network slice group identification information associated with the network slice group to which each AMF belongs and, the network slice identification S-NSSAIs are supported by the AMF 18 and, network slices are supported by AMF 18 (paragraph [0070] Fig.2A-B).
		
None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving a connection setup request message comprising network slice identification information supported by the BS, from at least one access and mobility management function (AMF); and transmitting a connection setup response message comprising network slice information supported by each AMF and network slice group identification information associated with a network slice group to which each AMF belongs, in response to the connection setup request message, and wherein the network slice identification information supported by each AMF and the network slice group identification information associated with the network slice group to which each AMF belongs is stored by the AMF” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (Pub. No.: US 2020/0304982 A1) teaches Method and Apparatus for Performing Cell Specification Procedure for Network Slice-based NR in Wireless Communication System.

Kuge et al. (Pub. No.: US 2019/0306899 A1) teaches Terminal Apparatus, Core Network Apparatus, Communication System, and Communication Control Method.

Youn et al. (Pub. No.: US 2018/0352483 A1) teaches Method for PDU Session Establishment Procedure and AMF Node.

Kawasaki et al. (Pub. No.: US 2020/0336948 A1) teaches User Equipment (UE) and Communication Control Method for UE.

Futaki et al. (Pub. No.: US 2019/0349838 A1) teaches Base Station, Radio Terminal, and Methods and Non-Transitory Computer-Readable Media Therefor.

Li et al. (Pub. No.: US 2020/0146077 A1) teaches Small Data Transfer, Data Buffering and Data Management as a Service in a Communication Network.

Jin et al. (Pub. No.: US 2019/0357103 A1) teaches Communication Method, Access Network Device, and Core Network Device.

Chiba et al. (Pub. No.: US 2020/0382990 A1) teaches UE and Communication Control Method for UE.

Livanos et al. (Pub. No.: US 2019/0166467 A1) teaches Methods and Apparatus for Establishing a Group Session in a Mobile Network for Subscribers Associated with a Group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414